Order entered June 26, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00856-CR

                               EX PARTE ALEJANDRO TOVAR

                       On Appeal from the County Criminal Court No. 11
                                    Dallas County, Texas
                             Trial Court Cause No. MC13-A1095

                                            ORDER
          The Court has received appellant’s notice of appeal from the trial court’s order denying

the relief sought by his application for writ of habeas corpus. The appeal is accelerated pursuant

to Texas Rule of Appellate Procedure 31.

          We ORDER the Dallas County District Clerk to file, by JULY 19, 2013, the clerk’s

record containing the documents related to the habeas corpus proceeding, including the trial

court’s written order denying appellant the relief sought by his application for writ of habeas

corpus.

          We ORDER the court reporter of the County Criminal Court No. 11 to file, by JULY 19,

2013, the reporter’s record of all hearings related to the habeas corpus proceedings.

          Appellant’s brief is due by AUGUST 9, 2013. The State’s brief is due by AUGUST 30,

2013.
       The appeal will be submitted without argument on October 11, 2013 to a panel

consisting of Justices FitzGerald, Francis, and Myers.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Elizabeth Frizell, Presiding Judge, County Criminal Court No. 11; the Dallas County

Clerk’s Office, Criminal Records Division; Vearneas Faggett, Official Court Reporter, County

Criminal Court No. 11; and to counsel for all parties.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE